Order entered September 16, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-15-01116-CV

    IN RE AMSE PARTNERS, LP, SCOTT HORTON, AND PAM HORTON, Relators

                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-07537

                                          ORDER
                       Before Justices Lang-Miers, Stoddart and Whitehill

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY relators’ motion for emergency stay as moot. We ORDER relator to bear the costs

of this original proceeding.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE